

AMENDMENT TO THE CHUX OWNERSHIP PLAN


WHEREAS, effective as of October 1, 1993, O’Charley’s Inc. (the “Company”)
adopted the CHUX Ownership Plan (as amended to date, the “Plan”); and


WHEREAS, the Company most recently amended the Plan to increase the number of
shares reserved for issuance under the Plan from 1,350,000 shares to 2,350,000
shares; and


WHEREAS, the Company desires to amend the Plan again to (i) limit the amount of
lump sum contributions to the Plan and (ii) make technical changes required by
final regulations published under Section 423 of the Internal Revenue Code of
1986, as amended.


NOW, THEREFORE, effective April 1, 2010, the Company hereby amends the Plan as
follows:


1.  The first sentence of Section 3.1 of the Plan is amended to provide as
follows:


“Without the approval of the shareholders of O’Charley’s, no amendment to this
Plan shall (i) increase the number of shares reserved under the Plan, other than
as provided in Section 10.3, (ii) alter the designation of corporations whose
employees shall be permitted to participate in the Plan, except as permitted in
Section 1.423-2(c)(4) of the Treasury Regulations or (iii) alter the granting
corporation or the Stock available for purchase under the Plan.”


2.  Section 5.4 of the Plan is amended to provide as follows:


“5.4           Lump Sum Contributions


Subject to the limitations described in Section 5.5, a Participant who has not
discontinued his contributions pursuant to Section 5.2 or elected to withdraw
his contributions pursuant to Section 5.3 may make no more than one (1) lump sum
contribution during each Plan Period.  The amount of a lump sum contribution
shall be limited to the amount of missed Participant contributions (made
pursuant to Section 5.1), if any, experienced by a Participant during a Plan
Period.  No other lump sum contributions shall be permitted under the Plan.  Any
lump sum contributions shall be paid by check by the Participant, delivered at
least ten (10) days prior to the last day of the applicable Plan Period and
shall be credited to the Participant’s Contribution Account.”


IN WITNESS WHEREOF, O’Charley’s Inc. has caused this Amendment to the CHUX
Ownership Plan to be executed this 11th day of February, 2010, by its duly
authorized officers.


O’CHARLEY’S INC.


By: /s/ Lawrence E. Hyatt


Title:  Chief Financial Officer and Treasurer



